Citation Nr: 0504147	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-04 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, status 
post auto accident, with skull fracture and cerebral injury 
resulting in bilateral spasticity and questionable 
intellectual changes (claimed as memory loss, speech 
impairment and other residuals of head trauma) to include a 
seizure disorder.

2.  Entitlement to service connection for a seizure disorder 
on the basis of a presumption of aggravation during service 
of a preexisting seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972 and from March 1972 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's application 
to reopen a claim for service connection for residuals, 
status post auto accident, with skull fracture and cerebral 
injury resulting in bilateral spasticity and questionable 
intellectual changes (claimed as memory loss, speech 
impairment, and other residuals of head trauma) to include a 
seizure disorder.  The veteran perfected an appeal of this 
rating decision to the Board.

Before the case was sent to the Board, a regulation relevant 
to one aspect of the veteran's claim, i.e., to his 
contentions concerning aggravation of the seizure disorder, 
were amended, effective in November 2002.  The RO construed 
the amendment as a liberalization of the requirements for 
entitlement to service connection for a seizure disorder and 
therefore, in the January 2004 supplemental statement of the 
case, adjudicated that aspect of the veteran's claim as a new 
claim which was not subject to the requirements that the 
veteran submit new and material evidence to reopen it.  
Spencer v. Brown, 17 F.3d 368, 372 (Fed.Cir. 1994) (quoting 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993) (reasoning 
that, "[w]hen a provision of law or regulation creates a new 
basis of entitlement to benefits, as through liberalization 
of the requirements for entitlement to a benefit, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously and 
finally denied prior to the liberalizing law or 
regulation.")).  Accordingly, the Board has considered this 
issue separately in the decision below.
The veteran testified at a hearing before the Board sitting 
in Oakland, California, in April 2004, and a transcript of 
that hearing is in the claims file.


FINDINGS OF FACT

1.  In a February 1975 decision, the Board denied service 
connection for residuals of a skull fracture with brain 
injury, headache, nervous condition, and defective vision; 
this decision upheld and subsumed a May 1974 rating decision 
denying service connection for residuals, status post auto 
accident, with skull fracture and cerebral injury resulting 
in bilateral spasticity and questionable intellectual changes 
(claimed as memory loss, speech impairment and other 
residuals of head trauma).

2.  In a May 1978 decision, the RO denied service connection 
for epilepsy; the veteran was notified of this decision in 
May 1978, and he did not appeal it.

3.  In a September 1981 decision, the RO denied service 
connection for a seizure disorder or epilepsy on the basis 
that no new and material evidence had been submitted to 
reopen the claim; the veteran was notified of this decision 
in September 1981, and he did not appeal it.

4.  In a January 1998 rating decision, the RO denied service 
connection for a seizure disorder on the basis that no new 
and material evidence had been submitted to reopen the claim; 
the RO notified the veteran of this decision in a letter 
dated February 5, 1998, and the veteran did not appeal the 
decision to the Board.

5.  Evidence received since the January 1998 rating decision 
consists of evidence which was previously submitted to agency 
decisionmakers; does not bear directly and substantially upon 
the specific matter under consideration; is cumulative or 
redundant of evidence previously before agency 
decisionmakers; or, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  A seizure disorder did not manifest itself to a degree of 
10 percent or more within one year after discharge from 
service.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2004).

2.  Evidence received since the January 1998 rating decision 
is not new and material, and the veteran's claim for service 
connection for a seizure disorder may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for establishing service connection for a 
seizure disorder on the basis of a presumption of aggravation 
during service of a preexisting seizure disorder have not 
been met.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a), (d)(2), 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  The VCAA 
provided that, "Nothing in [the law pertaining to the duty 
to assist claimants] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ."  
38 U.S.C.A. § 5103A(f) (2002).  The provisions of 38 C.F.R. 
§ 3.156(a), defining new and material evidence, were amended 
effective August 29, 2001.  These amendments are effective 
only for claims received on or after August 29, 2001.  They 
are not relevant in this case because the application to 
reopen the claim was received by the RO in April 1999.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible for VA to provide notice of the 
VCAA prior to the initial adjudication in this case.  
Nevertheless, the veteran was provided with a notification 
letter in November 2001, prior to the readjudication of his 
claims in a January 2004 supplemental statement of the case 
(SSOC), and the Board finds that this letter complied with 
the requirement of the VCAA and that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2001 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided prior to the transfer of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated, and an SSOC was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the appellant in the November 
2001 letter about the information and evidence that VA would 
seek to provide including the veteran's service medical 
records and other relevant medical records which the 
appellant informed VA about.  The RO also informed the 
veteran about the information and evidence already in the 
record in his case, told him what evidence VA would make 
reasonable attempts to obtain on his behalf, and advised him 
which evidence was still his responsibility to submit to 
support his claim.  Although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision, statement of the 
case (SOC) , and SSOCs of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate that claim but which in this case was 
lacking.  In addition, the RO informed the veteran in these 
documents of what evidence constituted new and material 
evidence to reopen a claim under section 3.156(a) prior to 
August 29, 2001. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The veteran 
was afforded a hearing at the RO in July 2003, and a 
transcript of his testimony from that hearing is in the file 
and has been reviewed.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony before the Board in April 2004, 
and a transcript of that testimony is in the file.  VA has 
also assisted the veteran and his representative throughout 
the course of the appeal by providing a SOC and SSOC which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.

Background

Service medical records

Review of the service medical records from the veteran's 
first period of service with the Army reveals that the claims 
file does not presently include a copy of the entrance or 
separation examination reports.  At one time these reports 
were in the claims file as findings from them were noted by 
the RO in its May 1974 rating decision and by the Board in 
its February 1975 decision.  (In the early 1980s, the veteran 
requested a copy of his Army enlistment physical, and after a 
careful review of his file, the RO informed him in a letter 
dated in November 1981 that that examination report was no 
longer in the file.)  According to the Board and RO 
decisions, a history of an eye injury was reported on the 
enlistment examination, vision in the left eye was 20/40, and 
no ocular pathology was noted. 

In March 1971, the veteran was seen in the optometry clinic 
with complaints of diplopia and headaches.  He reported 
having a lazy left eye since having sustained a skull 
fracture in 1963.  Glasses were prescribed.  A few days 
later, the veteran was seen with complaints of dizziness and 
of getting lightheaded, and the examiner noted that the 
veteran had had new glasses for three or four days.  The 
veteran also reported a history of having sustained a skull 
fracture in 1963 and of having headaches and dizziness since.  
Examination was within normal limits except for a scar of the 
mid-forehead.  According to the 1974 RO and 1975 Board 
decisions, findings on the November 1971 Army separation 
examination report were within normal limits except for left 
eye amblyopia and vision of 20/40 in the left eye.  

On the March 1972 enlistment examination report pertaining to 
the veteran's second period service in the Marine Corps, the 
veteran reported a history of a car accident and "bone graft 
to frontal bone".  On examination, the examiner noted "bone 
graft-frontal bone".  In October 1972, the veteran was seen 
for complaints of blurred distance vision.  He reported a 
left eye injury in a car accident in 1963.  A May 1973 x-ray 
report pertaining to the paranasal sinuses showed a 
craniectomy defect in the left frontal region with metallic 
clips in this region.  A metallic mesh was present in the 
area of previous surgery.

In June 1973, the veteran was seen with complaints of a 
superficial scalp injury.  He stated that he was pulling 
targets on the rifle range without head cover and was struck 
by a fragment on the vertex without loss of consciousness but 
with resultant dizziness and immediate headache and blurred 
vision.  Examination revealed the fresh puncture wound in the 
right parasagittal area as a small crusted puncture wound.  
Additional head examination revealed a 26 cm. scalp scar 
across the forehead at the hairline and other palpable 
cranial defects.  In addition, there was a 14 cm. right 
lateral chest scar and skin graft donor scars of the right 
and left anterior thighs.  Skull x-rays revealed left frontal 
cranial defects. 

On the June 1973 report of a Medical Board, it was noted that 
the veteran at first reported a coherent and highly detailed 
description of having sustained multiple fragment wounds of 
the left frontal region in the Republic of Vietnam while 
serving in the Army in 1966.  He stated he regained 
consciousness at an Army hospital in the United States where 
he refused surgery and was separated from the service without 
a medical discharge and then had surgery including a rib 
graft to the left forehead and skin grafts from the thighs at 
a civilian hospital in New York.  He stated that later he had 
his head cut open to remove infection in 1969.  Several days 
later, the veteran acknowledged that he had fabricated all 
the preceding history in an effort to remain in the service.  
He then stated that he had been involved in an automobile 
accident and sustained a head injury.  The Marine Corps sent 
for the records from the civilian hospitals where the veteran 
had been treated for the head injury.  

These records showed that in 1963 the veteran was in an 
automobile accident involving a stolen car and received 
trauma to the left frontal and orbital regions.  He was 
treated at the first hospital for three months and was in an 
unresponsive state for two weeks.  There were no permanent 
sequelae known and no anticonvulsive medication administered.  
He was admitted to a neurological institute in 1964 for 
frontal bone graft from the rib to repair the orbital 
problems in the left eye due to the blow-out fracture.  

He was re-admitted in September 1966 with fever of 104 
degrees, vomiting, and severe frontal headaches for four 
days.  He had had grand mal seizures for 2 days and had been 
started on penicillin and Dilantin.  He was hospitalized 
until November 1966 and had a very stormy hospital course 
with a left frontal craniotomy performed in October 1966 for 
evacuation of a 40 cc. left frontal streptococcal brain 
abscess.  His postoperative course was also extremely stormy 
and prolonged with development of a severe organic brain 
syndrome.  Psychiatric consult revealed paranoidal like 
outbursts with antisocial behavior which were treated with 
medication.  Complete psychological evaluation reflected a 
dull normal intelligence quotient; motor dyscoordination; and 
poor concentration.  Repression was used extensively to 
defend against aggression which threatened control, and 
personality disintegration was felt to be present.  At the 
time of discharge in November 1966, the veteran exhibited 
truncal ataxia with a broad based gait and an organic brain 
syndrome.  Follow-up arrangements were made in the neurology 
clinic with the majority of the appointments not kept by the 
veteran.  Serial electroencephalograms [EEGs] continued to 
reveal abnormalities in the left frontal region.

A June 1973 notation of the Chief of Psychiatry at a Naval 
Hospital reflected that, based on current mental status and 
"alleged" service performance based on the veteran's 
history (the examiner noted the service record was not 
available), the examiner felt that the veteran did not 
necessarily have to be separated.  If he performed his 
duties, he could be retained if possible but not considered 
for re-enlistment.

EEGs done by the Marine Corps reflected abnormal findings 
indicative of a heightened epileptic tendency.  Psychiatric 
consultation revealed findings consistent with a mild chronic 
organic brain syndrome manifested by emotional lability and 
rambling speech with impulsiveness which was thought perhaps 
to represent a personality feature which existed prior to the 
head injury.  Complete psychological re-evaluation reflected 
that the veteran was functioning within normal limits with an 
intelligence quotient of 96 and no organic brain syndrome 
present and no memory deficit exhibited.  However, the 
veteran was felt to transfer blame to others to defend his 
own feelings of inadequacy; to be an individual full of anger 
who had difficulty dealing with it; and to be prepsychotic or 
in a borderline state.  The Medical Board recommended that 
the veteran be separated as unsuitable for service.  The 
primary diagnosis was late effects of skull fracture and left 
frontal brain abscess with heightened possibility of 
epilepsy, and the second diagnosis was borderline psychotic 
state.  Both conditions were determined to have existed prior 
to entry to service and not to have been aggravated by 
service.

In a July 1973 Memorandum, the Commanding Officer of the 
veteran's unit noted that the veteran had suffered a minor 
scalp laceration while working in the pit area of the rifle 
range.  Upon investigation, it was determined that the injury 
was caused by a piece of ricocheting dirt or gravel.  In 
November 1973, the veteran underwent a separation 
examination, and subsequently, he was discharged from 
service.  

Original Claim

In December 1973, the RO received the veteran's original 
claim for service connection for disorders as a "result of 
[gunshot wound] to head."  On a February 1974 VA 
neurological rating examination, the examiner noted that the 
veteran reported a history of a gunshot wound to the head in 
service and a history of a skull fracture in an automobile 
accident in 1963.  The veteran denied having had seizures, 
headaches, or visual loss following the accident and 
subsequent surgery.  On examination, the examiner noted 
frontal scars on the head which were residuals of the 
automobile accident and subsequent surgery.  The occipital 
region - where the veteran reported having been grazed by a 
bullet - revealed no evidence of any scarring.  Examination 
was within normal limits except for a mild spasticity in both 
arms and a moderate spasticity in both legs.  The examiner's 
impression included bilateral spasticity and questionable 
intellectual changes as a result of the pre-service accident; 
mild headaches as a result either of tension or the pre-
service accident; and no evidence of any residuals to gunshot 
wound to the head.  The examiner noted that the veteran had 
no obvious service-connected disabilities.

In a May 1974 rating decision, the RO denied a claim for 
service connection for residuals, status post auto accident, 
with skull fracture and cerebral injury resulting in 
bilateral spasticity and questionable intellectual changes.  
The veteran appealed this decision to the Board.  During the 
course of the appeal, he submitted a copy of a June 1973 
Neurosurgery Consultation Sheet, the findings of which had 
been summarized in the Medical Board's report.  He also 
submitted an October 1974 Memorandum from a sergeant who 
stated that on June 1973, when shooting at targets on a rifle 
range, rocks and dirt were flying all over the place.  The 
sergeant stated that it looked as if something might have hit 
the veteran, and an ambulance was called to take him to the 
hospital.  The sergeant stated, "They said a bullet hit him.  
I don't really know."

In January 1975, the RO received two VA treatment records in 
connection with a copy of a letter indicating that, for 
medical reasons, the veteran had to interrupt training he was 
pursuing under a VA Program of Education or Training.  One 
treatment record, dated in December 1974 reflected that the 
veteran was seen for a fall with a laceration on the top of 
his head.  He provided a history of seizures.  A notation 
showed that his medications included Dilantin.  The other 
treatment record, dated in January 1975, showed that the 
veteran provided a history of an auto accident in 1963 after 
which he took medication for about year and then quit.  He 
stated that the recurrent disorder began in October 1974 and 
that he was seen by VA and worked up.  The veteran complained 
of headaches and dizziness secondary to Dilantin.  The 
assessment was that the veteran was probably not taking his 
medications regularly.

The Board denied the veteran's claim for service connection 
for residuals of the skull fracture with brain injury in a 
February 1975 final decision.  In its decision, the Board 
noted in pertinent part,
[The veteran] is primarily herein seeking 
service connection for various symptoms 
and objective findings . . . all of which 
would apparently best be classified as 
residuals of head trauma.  In this 
regard, it is his contention that they 
are the residual of his having been 
struck by a foreign object, possibly a 
bullet in service and not the residuals 
of a preservice injury.  The evidence of 
record would not support this contention.  
The clear and rather consistent account 
of his severe and complicated preservice 
injury related in the various medical 
records offers a sufficient medical 
explanation for the veteran's condition 
both in service and presently.  The 
preservice injury was obviously quite 
severe in nature and degree, with history 
and evidence of the complained of 
residuals being present prior to service.  
On the other hand, the incident that 
occurred in service was relatively 
insignificant and quite minimal in 
degree.   In fact, when examined by this 
Administration following discharge a 
residual scar was not found. . . .  Also, 
even the assignment of the inservice 
incident as an aggravating factor to the 
veteran's preexisting disorder and 
problems is not supportable.  At least, 
the service medical records do not 
reflect any detectable degree of increase 
in the level of disability as a result of 
service.

In March 1975, the RO received a letter from the veteran in 
which he expressed disagreement with the Board's decision and 
indicated that he was having seizures while in school and 
that the Board did not mention his seizures.  In an April 
1975 letter to the veteran, the RO pointed out that the Board 
had mentioned seizures in its decision.  The RO explained 
that the existence of these seizures were found to be the 
result of the automobile accident which preexisted the 
veteran's entry into the service and were not the result of 
any service-connected disability. 

September 1977 Claim For Service Connection For Epilepsy

In September 1977, the veteran submitted a claim for service 
connection for epilepsy.  In November 1977, the RO advised 
the veteran that there had been no reply to its request for a 
report of his medical treatment from a private doctor.  A 
copy of the request was provided to the veteran.  No response 
was shown to have been received from the veteran.  In May 
1978, the RO denied the veteran's claim after he failed to 
report for a VA examination.

January 1981 Application To Reopen

In January 1981, the RO received an application from the 
veteran seeking to reopen his claim for service connection 
for a seizure disorder or epilepsy on the basis that this 
disorder was aggravated by service.  He stated that he was 
admitted to an emergency room of a VA hospital in Oklahoma 
City in 1974 after suffering a seizure disorder.  With his 
application, the veteran submitted a letter from his 
Congressman to him in which the Congressman explained in 
pertinent part,

Given the fact that there is a record of 
your having grand mal seizures in 1966, 
several years before your enlistment in 
the Army, and several more still before 
your enlistment in the Marine Corps, the 
only way you could establish service 
connection for epilepsy is by way of 
aggravation.  Since there is no 
indication that you had seizures during 
your periods of active duty in the 
military, service connection could be 
established only if you began having 
seizures within 1 year from the date of 
your discharge from the Marine Corps.  If 
this is the case and you have medical 
evidence to this effect, let me 
know . . . .

In July 1981, the RO received copies of service medical 
records that were already in the file.  In September 1981, 
the RO denied the veteran's application to reopen his claim 
on the basis that the evidence received was not new and 
material.
July 1992 Increased Rating Claims

In July 1992, the RO received a letter from the veteran's 
Congressman stating that the veteran "would like to be 
reevaluated for his service-connected disability."  The 
Congressman submitted records from a VAMC in Livermore, 
California.  The RO denied the claim for increased ratings 
for the veteran's service-connected conditions, i.e., hearing 
loss and a scar on the scalp, in an April 1993 rating 
decision.  VA treatment records submitted by the Congressman 
in connection with these claims included the following:

?	a January 1980 Medical Certificate and History 
reflecting that the veteran reported being recently 
treated by a private doctor for epilepsy;

?	a January 1980 VA Progress Note in which the veteran 
provided a history of having been diagnosed with 
epilepsy in service;

?	VA Progress Notes, dated in November 1980 and February 
1981, showing that the veteran was seen with complaints 
of a seizure disorder;

?	a February 1981 VA Neurology Consulation Report showing 
a history of seizure disorder following craniotomy for 
abscess in 1966 for which the veteran was treated with 
Dilantin and a history of the seizures ceasing and then 
recurring after sustaining a superficial bullet wound in 
1973;

?	VA treatment reports dated from April 1981 to June 1988 
showing treatment for complaints of a seizure disorder.

Also enclosed with the records submitted by the veteran's 
Congressman was a February 1988 report from a private 
clinical psychologist who examined the veteran and conducted 
psychological testing, reviewed some treatment records, and 
interviewed the veteran's cousin.  Based on review of the 
records from the Livermore VAMC dated between 1980 and 1984, 
the psychologist noted that the veteran's seizure disorder 
commenced after a craniotomy for a left frontal abscess in 
1966 secondary to a motor vehicle accident, that he was 
treated with Dilantin, and that his seizures remitted and did 
not recur until he sustained a superficial bullet wound in 
1973 while he was in the service.  The psychologist also 
noted that the veteran's cousin reported that the veteran 
sustained another head injury in service as a result of a 
parachute jump.  The psychologist noted that the veteran was 
not considered to be an extremely reliable historian and that 
the veteran's cousin was considered a primary source of 
information in addition to records available.  The 
psychologist concluded that the veteran demonstrated 
significant impairment in personality functioning which 
appeared to be consequent to a series of head injuries 
sustained while in the United States Armed Forces.

December 1997 Application To Reopen

In December 1997, the RO received the veteran's application 
to reopen his claim for service connection for a seizure 
disorder which he alleged was aggravated by military service.  
He stated that seizures occurred within the first year after 
discharge which caused him to withdraw from VA vocational 
rehabilitation training.  He submitted the following 
evidence, some of which he stated had been in the custody of 
the Social Security Administration (SSA), in support of his 
claim:

?	a March 1984 decision of an Administrative Law Judge 
(ALJ) granting disability benefits from SSA beginning 
April 1, 1976, with the following sentence highlighted:  
"His seizures reportedly began in 1973 consisting of 
loss of consciousness, tonic and clonic movement of the 
extremities and tongue biting";

?	VA Consultation Sheets, dated in February and June 1981;

?	Copies of VA Progress Notes and service medical records 
which were already in the claims file;

?	Treatment records from the VAMC, Oklahoma City, dated 
from October 1974 to February 1975;

?	treatment records dated in November 1975 from a private 
doctor, A. C., M.D.

In a January 1998 rating decision, the RO denied the 
veteran's claim for service connection for a seizure disorder 
on the basis that no new and material evidence had been 
submitted.  The veteran was notified of this decision in a 
letter dated February 5, 1998, at which time he also received 
a copy of the rating decision.

March 1998 Claim For A Total Rating Based On Individual 
Unemployability 

In March 1998, the RO received a claim for a total rating 
based on individual unemployability.  The evidence presented 
or secured in connection with this claim included:  the March 
1984 decision of the ALJ; and VA outpatient progress notes, 
dated from January 1997 to March 1998.  In rating decisions 
dated in July 1998 and January 1999, the RO reevaluated the 
ratings for the veteran's service-connected disabilities in 
connection with the claim for a total rating based on 
individual unemployability and denied the total rating claim.

February 1999 Application To Reopen 

On February 22, 1999, the RO received (1) a copy of the 
treatment records dated in November 1975 from the private 
doctor, A. C., M.D., which it had received in December 1997, 
and (2) a VA Consultation Sheet, dated in October 1997, from 
the Speech Pathology clinic.  The report of the speech 
pathologist noted the history of head trauma and seizures in 
a motor vehicle accident in 1963 and the left frontal 
craniotomy for a strep abscess performed in 1966.  In April 
1999, the RO received (3) a copy of the June 1973 Medical 
Board report.  

In a September 1999 rating decision, the RO denied the 
application to reopen the claim for service connection for 
status post auto accident with skull fracture and cerebral 
injury resulting in bilateral spasticity and questionable 
intellectual changes (also claimed as memory loss, speech 
impairment, and other residuals of head trauma).  In October 
1999, the veteran filed a notice of disagreement, and in 
February 2000, the RO issued a statement of the case.  In 
March 2000, the veteran filed a substantive appeal.

Other evidence presented or secured during the appeal period 
includes the following:

(4)	a September 2000 VA neurological assessment conducted by 
a neuropsychology fellow and a clinical 
neuropsychologist for the purpose of assisting in a 
rehabilitation plan in which the psychologists noted 
that the results of their evaluation were consistent 
with the veteran's history of a severe trauma to the 
frontal lobes which reportedly occurred in 1963; that 
the veteran appeared to have suffered an additional 
injury in service in 1973 but, due to limited and 
incomplete medical records, the exact nature of the 
injury was largely unknown; and, based on the evidence 
they did have, that the injury appeared to be a 
concussive injury and that the symptoms associated with 
such injury resolved within several days to weeks;

(5)	a copy of the January 1981 letter from the veteran's 
Congressman;

(6)	a transcript of hearing testimony before a Decision 
Review Officer at the RO conducted in July 2003 during 
which the veteran contended that he sought service 
connection for seizures based on aggravation because he 
had a seizure in October 1974, within a year from 
discharge from service, for which he was treated at the 
Oklahoma City VAMC.  

Following this hearing the RO obtained records from the SSA 
which included, in pertinent part,

(7)	copies of outpatient treatment records from the VAMC in 
Oklahoma City, dated from October 1974 to January 1975 
which had been received by the RO in December 1997;

(8)	a January 1979 progress note of private doctor, J. M. 
S., M.D., who noted a history of seizure disorder since 
the veteran sustained a skull fracture in the left 
parietal region which secondarily became infected 
resulting in a craniotomy;

(9)	a June 1977 report of private doctor, S. K., M.D. who 
noted that the veteran was referred from SSA and that he 
gave a history which was not backed up by any medical 
evidence or other correspondence of having had an injury 
from a bullet while in the Marines; that the veteran 
stated that the bullet passed out of his head and he was 
not operated on; that the veteran reported having 
seizures; and that no objective evidence of seizures had 
been sent to Dr. K;

(10)	an August 1977 evaluation of a review physician for a 
state Bureau of Disability Determinations who noted that 
the veteran alleged having weekly seizures and taking 
anticonvulsant medications, neither of which allegations 
lent themselves to verification;

(11)	a December 1979 neurological consultation from Dr. S. 
(who wrote the January 1979 progress note, Item 8 
above), in which Dr. S. noted that the veteran's 
seizures were obviously post traumatic seizures;

(12)	VA outpatient treatment reports dated in 1980 and 1981, 
some of which were copies of records already in the 
claims file, showing treatment for a seizure disorder;

(13)	a June 1979 neurologic and psychiatric examination 
report conducted by private physician, M. H. M., M.D., 
who attributed the diagnosis of post traumatic seizure 
disorder to the significant cerebral trauma in 1963;

(14)	August 1979 private medical evidence showing treatment 
for seizures with Phenobarbital and Dilantin;

(15)	a December 1978 Interval History and Examination report 
of private doctor, J. C. H., M.D., whose impression was 
convulsive disorder probably secondary to severe head 
injury;
(16)	a May 1979 letter from Dr. H. (same doctor as in Item 
15) who noted that he examined the veteran in November 
1978 at which time he related that he had seizures 
following a severe head injury with depressed skull 
fracture in an auto accident in 1961 and that, 
surprisingly, he was accepted for enlistment in the 
Marine Corps and served from 1968 to 1971, although the 
veteran gave a history of having had a seizure in 1967;

(17)	an April 1983 report of W. J. C., M.D., who noted in 
pertinent part that, despite a history of frequent 
seizures with as many as two or three episodes alleged 
per week, the woman with whom the veteran had been 
residing had only partially witnessed one episode and 
that no other seizures had been witnessed; and

(18)	the veteran's testimony at an April 2004 hearing before 
the Board.

Analysis

New And Material Evidence To Reopen A Claim For Service 
Connection For Residuals Status Post Auto Accident

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.306.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, such as the one in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001); 38 C.F.R. § 3.156(a) (2001); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.
To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of 
assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992); Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) 
(the holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge, 155 F.3d 
at 1363).  

In this case, in its February 1975 decision, the Board denied 
service connection for residuals, status post auto accident, 
with skull fracture and cerebral injury, on the basis that 
the disorder preexisted active service and was not aggravated 
in service.  Thereafter, the veteran attempted several times 
over the years to reopen his claim for service connection 
residuals, status post auto accident, to include a seizure 
disorder or epilepsy.  In its January 1998 rating decision, 
the RO denied service connection for a seizure disorder on 
the basis that no new and material evidence had been 
submitted to reopen the claim.  Thus, the January 1998 rating 
decision was the last final disallowance of the claim for 
service connection residuals, status post auto accident, to 
include a seizure disorder.  Evans, 9 Vet. App. at 285.  
Concerning this, the Board notes that the RO began to receive 
evidence in connection with an application to reopen on 
February 22, 1999, more than one year after the February 5, 
1998, notification of the January 1998 rating decision.  
Thus, the Board must consider whether the eighteen items of 
evidence, numbered above in the Background section of this 
decision and which were received in conjunction with the 
February 1999 application to reopen the claim for service 
connection, constitute new and material evidence to reopen 
the claim.
In this regard, the Board notes that Items (1), (3), (5), 
(6), (7), and (18) are not "new" evidence.  Specifically, 
Item (1), the treatment records dated in November 1975 of A. 
C., M.D., had been before the RO when it rendered its 
decision in January 1998.  Item (3), a copy of the June 1973 
Medical Board report, is part of the veteran's service 
medical records and was before the Board when it rendered its 
decision in February 1975.  Item (5), the January 1981 letter 
from the veteran's Congressman, was before the RO when it 
rendered its decision in September 1981.  Item (7), copies of 
outpatient treatment records from the VAMC in Oklahoma City, 
dated from October 1974 to January 1975, were before the RO 
when it rendered its decision in January 1998.  Finally, 
Items (6) and (18), transcripts of the veteran's testimony at 
hearings before the RO and the Board, respectively, do not 
constitute new evidence because his contentions and arguments 
were the same as he made to the RO when it adjudicated his 
claim in September 1981 and January 1998.  Accordingly, his 
hearing testimony is cumulative and redundant of statements 
already before agency decisionmakers in the past and 
therefore it cannot constitute new evidence.  38 C.F.R. 
§ 3.156(a) (2001).

The remaining items of evidence, Items (2), (4), and 
(8)-(17), are new but they are not material.  In this regard, 
Item (2), the VA Consultation Sheet, dated in October 1997, 
from a Speech Pathology Clinic does not provide any 
information concerning whether residuals of the preexisting 
injury were aggravated during service.  Similarly, Item (4), 
the September 2000 VA neurological assessment, in which the 
examiners attributed the results of their evaluation to the 
severe trauma to the frontal lobes which occurred prior to 
service in 1963 and noted that the symptoms associated with 
the additional injury in service in 1973 appeared to have 
resolved within several days to weeks, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim because it does not suggest that current 
disability is associated with aggravation in service of a 
preexisting injury but rather suggests that current 
disability is associated with the preexisting injury and that 
the symptoms caused by the subsequent injury in service 
resolved in a short period of time and are not part of the 
current disability.

Likewise, Items (8)-(17) consist of mostly non-VA medical 
reports, dating from 1977 to 1983, which show a history of 
seizures and treatment for a seizure disorder but which do 
not provide any information concerning whether residuals, to 
include seizures or a seizure disorder, of a preexisting 
injury to the head were aggravated during service.  Some 
physicians attributed the history of seizures to the severe 
head injury prior to service (Items (8),(13), (15), (16)); 
others noted that the complaints of seizures were difficult 
to verify or had not been verified or witnessed (Items (9), 
(10), (17)).  Thus, the Board concludes that Items (2), (4), 
and (8)-(17), although new, are not material because, in not 
providing any information about whether residuals of the 
preexisting injury were aggravated during service, they do 
not bear directly and substantially upon the specific matter 
under consideration, and they are not, by themselves or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the reasons noted above, the Board concludes that 
evidence received since the January 1998 rating decision is 
not new and material, and the veteran's claim for service 
connection for residuals, status post auto accident, with 
skull fracture and cerebral injury resulting in bilateral 
spasticity and questionable intellectual changes (claimed as 
memory loss, speech impairment and other residuals of head 
trauma) to include a seizure disorder may not be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).

Service Connection For A Seizure Disorder On The Basis Of A 
Presumption Of Aggravation During Service Of A Preexisting 
Seizure Disorder.

For veterans who served for 90 days or more during a period 
of war or after December 31, 1946, service connection for 
certain diseases, such as epilepsies, may be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have been incurred in 
service or, in the case of diseases which preexisted service, 
to have been aggravated by service, even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a); 3.309(a); Splane v. West, 216 F.3d 
1058, 1069 (Fed. Cir. 2000) (holding that it is unreasonable 
to assume that, in drafting the legislation codified at 
section 1112(a) of the statute, Congress did not anticipate 
the possibility that a veteran, who had a certain chronic 
disease before service, might be exposed to such aggravating 
conditions during service that he would become disabled to a 
compensable degree after service).

As a result of the decision of the United States Court of 
Appeals for the Federal Circuit in Splane v. West, VA amended 
its regulations to reflect a presumption that a chronic 
disease that preexisted a veteran's entry into military 
service but was first manifest to a 10-percent degree of 
disability within a specified period after service was 
aggravated by the veteran's military service.  Prior to the 
decision in Splane, VA had not interpreted section 1112 of 
the statute as providing such a presumption for disorders 
which preexisted service.  As noted in the Introduction to 
this decision, the RO interpreted the amendments to the 
regulations, effective in November 2002, as liberalizing 
provisions which created a new basis of entitlement to 
service connection for a seizure disorder as analogous to 
"epilepsies", considered a chronic disease under section 
3.309(a).  See Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir 
1998).  Accordingly, it reviewed the claim for service 
connection for a seizure disorder as a new claim under this 
new basis of entitlement.

For VA purposes, epilepsy is manifested to a degree of 10 
percent where there is a confirmed diagnosis of epilepsy with 
a history of seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910-8914.  A note following the rating criteria provides, 
"Where continuous medication is shown necessary for the 
control of epilepsy, the minimum evaluation will be 10 
percent."  38 C.F.R. § 4.124a, Diagnostic Codes 8910-8914, 
Note (1).  The VA Schedule for Rating Disabilities also 
provides as follows with regard to rating epilepsy, "To 
warrant a rating for epilepsy, the seizures must be witnessed 
or verified at some time by a physician."  38 C.F.R. 
§ 4.121.  

In this case, the only evidence pertaining to seizures in the 
year following discharge from service are two VA outpatient 
treatment records, specifically, Doctor's Progress Notes, 
dated October 7, 1974, and October 22, 1974.  The first note 
from a VA Neurology Clinic showed that the veteran was seen 
with a history of having had a seizure as evidenced by biting 
the right buccal mucosa or the right cheek.  He gave a 
history of having lost consciousness for an indefinite period 
of time.  There was no further information as the veteran did 
not recall and reported that he was unable to ask witnesses 
for any information.  He reported a history of a car accident 
in 1963 without residual effects but having been told to take 
Phenobarbital.  Objective examination was normal except for a 
scar in the frontal area secondary to the accident and except 
for marked anxiety with flight of speech.  The assessment 
included seizure by history and car accident without 
previously noted residuals.  The examiner noted that no 
previous records were available for review.  The plan 
included a skull series, brain scan, and EEG.  No seizure 
activity was noted in the report.

The second Doctor's Progress Note, dated October 22, 1974, 
reflected that the veteran had been seen in admission on 
October 7, 1974, worked up for grand mal seizures, and 
afforded a neurological consultation including EEGs, brain 
scan, and a skull series.  The veteran returned on October 
22, 1974, for evaluation of the tests.  He was referred by a 
nurse to a physician who noted that he reported a history of 
seizure activity the first of the month and was found to have 
had skull damage in 1963 secondary to an auto accident.  The 
brain scan was normal; the EEG was abnormal with progressive 
activity consistent with focal seizure.  On physical 
examination, the veteran was neurologically intact.  The 
assessment was grand mal seizure and Dilantin was prescribed.  
No actual seizure was noted to be observed.

The Board finds that this evidence pertaining to the degree 
of disability resulting from seizures or a seizure disorder 
is not sufficient to raise the presumption of aggravation 
during service of a preexisting seizure disorder.  First, the 
Board notes that the veteran did not then, and does not 
today, have a confirmed diagnosis of epilepsy, as required 
for a 10 percent rating.  Thus, although the veteran was 
given Dilantin in October 1974 and the Note following the 
regulation provides, "Where continuous medication is shown 
necessary for the control of epilepsy, the minimum evaluation 
will be 10 percent," the medication was not prescribed for 
the control of epilepsy but rather was prescribed based on a 
history of a grand mal seizure.

Second, and more important, the Board notes that the only 
seizures witnessed by physicians in this case occurred in 
September 1966 when the veteran was re-admitted three years 
after the automobile accident with a fever of 104 degrees, 
vomiting, severe frontal headaches, and grand mal seizures 
for 2 days.  At that time he was started on penicillin and 
Dilantin.  He underwent the craniotomy in October 1966 for 
evacuation of the left frontal streptococcal brain abscess.  
Although he had a stormy postoperative course, there were no 
further findings regarding seizures.  Thus, the evidence of 
verified seizures were associated with the brain infection in 
1966 prior to service.

The veteran was on no anticonvulsive medication during 
service from June 1970 to January 1972 and from March 1972 to 
November 1973, and there is no evidence that he had any 
seizures during service.  Although EEGs in service were 
indicative of a heightened epileptic tendency and in October 
1974 were consistent with focal seizures, no physician 
witnessed a seizure in 1974 within the presumptive period.  
That the veteran's complaints of seizures and of a history of 
a seizure disorder were difficult to verify and had not been 
witnessed was noted by some examiners in the 1970s.  For 
example, the June 1977 report of Dr. K., the August 1977 
report of a review physician for the state Bureau of 
Disability Determinations, and the April 1983 report of Dr. 
C. noted that there was no objective evidence, verification, 
or witnessed accounts of the seizures.  

Because VA regulations provide, "To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician", the Board concludes that a rating for 
epilepsy was not warranted in this case in 1974.  38 C.F.R. 
§ 4.121.  Accordingly, the two outpatient notes showing 
complaints of a seizure is not sufficient evidence that a 
seizure disorder manifested itself to a degree of 10 percent 
or more within the presumptive period.  Accordingly, the 
presumption that the preexisting seizure disorder was 
aggravated in service does not attach in this case.  Thus, 
the Board concludes that the criteria for establishing 
service connection for a seizure disorder on the basis of a 
presumption of aggravation during service of a preexisting 
seizure disorder have not been met.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307(a), (d)(2), 3.309(a) (2004).




ORDER

New and material evidence not having been submitted, service 
connection for residuals, status post auto accident, with 
skull fracture and cerebral injury resulting in bilateral 
spasticity and questionable intellectual changes (claimed as 
memory loss, speech impairment and other residuals of head 
trauma) to include a seizure disorder is denied.

Service connection for a seizure disorder on the basis of a 
presumption of aggravation during service of a preexisting 
seizure disorder is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


